Title: From George Washington to David Forman, 17 August 1781
From: Washington, George
To: Forman, David


                        Sir

                            Head Quarters Dobbs Ferry 11 OClock A.M. Augst 17. 1781
                        
                        About two hours since, I received your favor of the 16th.
                        The Accounts from New York, respecting the fleet from Europe accord very nearly with the information given in
                                your Letter of the 13th Instant. With great regard & esteem I am Sir Your Most Obed.
                            Servt.

                    